Conviction for selling beer; punishment, a fine of $25.00.
From her trial in the county court of Lubbock County, wherein she was found guilty of selling beer in said county and given the punishment above stated, appellant has appealed. The State proved without question that at the time of the sale Lubbock County was what is commonly called dry territory, that is that in said county there had been held a local option election to determine whether or not the sale of beer containing not more than 3.2 per cent alcohol by weight should be sold, and that at said election a majority of the voters of said county voted against the sale of such beer in said county. In such state of case the county court of Lubbock County was without jurisdiction, the offense, if any, by appellant being a felony. Letcher v. State, 73 S.W.2d 100. The trial court in this case being without jurisdiction, the case should have been dismissed upon the showing made.
The judgment of the trial court is reversed and the prosecution ordered dismissed.
Reversed, and prosecution ordered dismissed.